DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are subject to examination and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,904,360. Although the claims at issue are not identical, they are not patentably distinct from each other as below:

Imminent application
Patent No 10,904,360
Claim 1. A computer-implemented, network-connected content recommender generating content recommendations for a plurality of content servers hosted by one or more customers, the content recommender comprising:
one or more processors;

receiving a plurality of content recommendation requests from a querying one of said customer content servers via a plurality of input streams, each input stream including a data repository;
outputting data, from the memory, associated with the content recommendation requests;
receiving some or all of the data associated with said content recommendation requests;
generating a first model-specific recommendation result from a first set of the plurality of received data;
generating a second model-specific recommendation result from a second set of the plurality of received data;
combining the first model-specific recommendation results with the second model-specific results to generate an ensemble recommendation result; and
transmitting the ensemble result from the content recommender to said querying customer content server.

one or more processors;

receiving a content recommendation request from a querying one of said customer content servers via a plurality of input streams, each input stream including a data repository;
outputting data, from the memory, associated with the content recommendation request; receiving some or all of the data associated with said content recommendation request; generating and outputting a plurality of model-specific recommendation results from the received data wherein the plurality of model-specific recommendation results are from a plurality of models;
combining the plurality of model-specific results to generate an ensemble recommendation result; and
transmitting the ensemble result from the content recommender to said querying customer content server.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong (US PGPub 2016/0210321).

Regarding claim 1, Gong teaches a computer-implemented, network-connected content recommender generating content recommendations for a plurality of content servers hosted by one or more customers (Gong, see paragraph 0042, FIG. 1 illustrates an example system 100 for recommending content items from a content publisher in real-time or near real-time. The recommender system implemented by data processing system 120 in figure 1), the content recommender comprising:
one or more processors (Gong, see figure 1, data processing system 120);
a memory storing instruction that, when executed by the one or more processors (Gong, see figure 1, data processing system 120), cause the recommender to perform operations comprising
receiving a plurality of content recommendation requests from a querying one of said customer content servers via a plurality of input streams (Gong, see paragraphs 0049 and 0057, The data processing system 120 can receive a request for content. The request can include a query such as a search query input into a search engine. The recommendations system 300A can comprise database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B), each input stream including a data repository (Gong, see paragraph 0057, The recommendations system 300A can comprise database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B);
outputting data, from the memory, associated with the content recommendation requests (Gong, see paragraph 0061, The amalgamation engine 320 engine can be configured to retrieve content recommendations generated by the short-term pipeline 315A and the long-term pipeline 315B to provide to the recommendations storage 325);
receiving some or all of the data associated with said content recommendation requests (Gong, see paragraph 0061, The amalgamation engine 320 engine can be configured to retrieve content recommendations generated by the short-term pipeline 315A and the long-term pipeline 315B to provide to the recommendations storage 325);
generating a first model-specific recommendation result from a first set of the plurality of received data (Gong, see paragraph 0103, The item-to-item collaborative filter 815A can be configured to retrieve the filtered URLs or content item identifiers from the content filter 810);
generating a second model-specific recommendation result from a second set of the plurality of received data (Gong, see paragraph 0104, The device-to-item matrix factorization module 815B can be configured to retrieve the filtered URLs or content item identifiers from the content filter 810);
combining the first model-specific recommendation results with the second model-specific results to generate an ensemble recommendation result ; and
transmitting the ensemble result from the content recommender to said querying customer content server (Gong, see paragraph 0115, At act 935, the system can store the URLs or content item identifiers to a content publisher storage. The system can also retrieve the list of URLs or content item identifiers categorized by topic categories and topic category attributes).

Regarding claim 2, Gong teaches in which the input streams further comprise:
a people stream input feeding a people data integrity module and a people repository (Gong, see paragraph 0063, The recommendation system 300B can comprise an update engine 305, any number of database storage 310A-N, any number of pipelines 315A-N, an amalgamation engine 320, and a recommendation storage 325);
a resources stream input feeding a resources data integrity module and a resources repository (Gong, see paragraph 0063, The recommendation system 300B can comprise an update engine 305, any number of database storage 310A-N, any number of pipelines 315A-N, an amalgamation engine 320, and a recommendation storage 325); and


Regarding claim 3, Gong teaches in which the people repository stores attributes associated with users (Gong, see paragraph 0065, The web property visit data can include the URLs visited on the website by users).

Regarding claim 4, Gong teaches in which the resources repository stores records associated with resources that are subject to selection by the content recommender (Gong, see paragraph 0078, The content distribution storage 450 can be configured to retrieve the distribution of the URLs or content item identifiers categorized by topic category and topic category attribute from the content distribution modeler 440).

Regarding claim 5, Gong teaches in which the resources repository further comprises a business rules filter to limit resources returned as candidates (Gong, see paragraph 0073, The content filter 420 can be configured to retrieve the top ranking popular URLs or content item identifiers from the trending content collector 415. The content filter 420 can be configured to filter from the top ranking popular URLs or content item identifiers those URLs or content item identifiers determined to be 

Regarding claim 6, Gong teaches in which the events repository stores actions associated with a user and resource (Gong, see paragraph 0047, The data processing system 120 can obtain anonymous computer network activity information associated with a plurality of computing devices 110. A user of a computing device 110 can affirmatively authorize the data processing system 120 to obtain network activity information corresponding to the user's computing device 110).

Regarding claim 7, Gong teaches in which the input streams comprise a resources stream input feeding a resources data integrity module and a resources repository (Gong, see paragraph 0057, The recommendation system 300A can be performed by the data processing system 120 or any of the one or more components of the system 100. The recommendations system 300A can comprise an update engine 305, database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B, an amalgamation engine 320, and a recommendations storage 325);
the operations further comprising: data scraping responsive to detection by the resources data integrity module of a new resource within the resources stream to collect information about the new resource via the network and store said data within the resources repository (Gong, see paragraph 0058, The update engine 305 can be configured to update the short-term pipeline 315A and long-term pipeline 315B at various frequencies. The various frequencies can be based on time interval, counter, 

Regarding claim 8, Gong teaches in which the information collected by the data scraping comprises open graph meta tags associated with a new resource (Gong, see paragraph 0085, The system can determine the topic category of the top ranking popular URLs or content item identifiers by looking up the topic tag of the URL or content item identifier).

Regarding claim 9, Gong teaches in which the input streams comprise a resources stream input feeding a resources data integrity module and a resources repository (Gong, see paragraph 0057, The recommendation system 300A can be performed by the data processing system 120 or any of the one or more components of the system 100. The recommendations system 300A can comprise an update engine 305, database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B, an amalgamation engine 320, and a recommendations storage 325);
wherein the operations further comprise accessing an application programming interface implemented by a third party server hosting a resource, in order to obtain information about a new resource for storage in the resource repository (Gong, see paragraph 0058, The update engine 305 can be configured to update the short-term pipeline 315A and long-term pipeline 315B at various frequencies. The various 

Regarding claim 10, Gong teaches in which the combining model-specific results combines results from a plurality of different vertical specific modules (Gong, see paragraph 0105, The combiner module 820 can be configured to retrieve the correlation scores generated by the item-to-item collaborative filter module 815A and the affinity scores from the device-to-item matrix factorization module 815B. The combiner module 820 can be configured to combine the correlation scores and the affinity scores to generate a final score for each of the URLs or content item identifiers).

Regarding claim 11, Gong teaches in which the outputting a model-specific result comprise outputting from one or more behavioral similarity modules, one or more content similarity modules and one or more user-to-user similarity modules (Gong, see paragraph 0140, The correlation score can be determined using a cosine similarity between two items spaces. The correlation score can also be determined by the number of users, devices, or groups of users or devices that have visited both URLs or content item identifiers divided by the total number of users, devices, or groups of users or devices).



Regarding claim 13, Gong teaches in which the operations further comprise dynamically selecting and parameterizing one of a plurality of ensemble candidates to combine model-specific outputs (Gong, see paragraph 0140, The correlation score can be determined using a cosine similarity between two items spaces. The correlation score can also be determined by the number of users, devices, or groups of users or devices that have visited both URLs or content item identifiers divided by the total number of users, devices, or groups of users or devices).

Regarding claim 14, Gong teaches in which the dynamically selecting comprises a computer-implemented multi-arm bandit model in which each arm comprises an ensemble candidate (Gong, see paragraph 0104, The device-to-item matrix factorization module 815B can be configured to retrieve the filtered URLs or content item identifiers from the content filter 810. The device-to-item factorization module 815B can be configured to retrieve context information and the attributes of a user, device, or 

Regarding claim 15, Gong teaches in which the dynamically selecting comprises a computer-implemented reinforcement learning system optimizing ensemble selection and parameterization (Gong, see paragraph 0076, The topic categories or topic category attributes can be determined by a machine learning algorithm, such as clustering, segmentation, or semantic analysis. The topic categories or topic category attributes can vary based on time).

Regarding claim 16, Gong teaches wherein the operations comprise, training a machine learning module using data associated with the querying third party content server, to optimize weights applied to a subset of analytic modules while determining the ensemble result (Gong, see paragraph 0076, The topic categories or topic category attributes can be determined by a machine learning algorithm, such as clustering, segmentation, or semantic analysis. The topic categories or topic category attributes can vary based on time).

Regarding claim 17, Gong teaches wherein the further comprising a data integrity module configured to minimize passing of invalid data to the generating (Gong, see paragraph 0073, The content filter 420 can be configured to retrieve the top ranking popular URLs or content item identifiers from the trending content collector 415. The content filter 420 can be configured to filter from the top ranking popular URLs or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457